              Case 20-12456-JTD        Doc 683     Filed 12/08/20      Page 1 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 11

RTI HOLDING COMPANY, LLC, et al.,                   Case No. 20-12456 (JTD)

                      Debtors.                      (Jointly Administered)

                                                    Objection Deadline: December 22, 2020 at 4:00 p.m.
                                                    Hearing Date: January 22, 2021 at 1:00 p.m.
                                                    Re: Docket Nos. 113, 240, 267 and 270


    MOTION OF FLORIDA SELF-INSURERS GUARANTY ASSOCIATION, INC.,
     TO COMPEL DEBTOR RUBY TUESDAY, INC. TO COMPLY WITH THE
      STIPULATION BY AND BETWEEN DEBTOR RUBY TUESDAY, INC.
       AND FLORIDA SELF-INSURERS GUARANTY ASSOCIATION, INC.

         FLORIDA SELF-INSURERS GUARANTY ASSOCIATION, INC. (hereinafter

“FSIGA”), by and through its undersigned counsel, hereby files this Motion for Entry of an

Order requiring the Debtor Ruby Tuesday, Inc. to Comply with the Stipulation by and between

Debtor Ruby Tuesday, Inc. and Florida Self-Insurers Guaranty Association, Inc., Resolving

Motion to Compel Ruby Tuesday, Inc. to Obtain Workers’ Compensation Insurance (hereinafter

“Motion”). In support of this Motion, FSIGA respectfully states as follows:

                                            Jurisdiction

         1.   This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         2.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.   The statutory basis for the relief herein are sections 105, 1107 and 1112 of Title

11 of the United States Code (hereinafter the “Bankruptcy Code”), and Rules 4002, 9014 and

9019 of the Federal Rules of Bankruptcy Procedure (hereinafter the “Bankruptcy Rules”).
               Case 20-12456-JTD       Doc 683     Filed 12/08/20     Page 2 of 6




                                          Relief Requested

       4.      The relief requested by this Motion is an order compelling Ruby Tuesday, Inc.

(hereinafter “Debtor”) to comply with the terms of the Stipulation by and between the Debtor

Ruby Tuesday, Inc. and Florida Self-Insurers Guaranty Association, Inc. to obtain insurance for

workers’ compensation claims that will arise on or after November 6, 2020.

                                             Background

       5.      On October 7, 2020, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code, under Case No. 20-12457. This case was consolidated and is being

jointly administered under the case filed by RTI Holding Company, LLC, et al., Case No. 20-

12456 (JTD). The Debtor continues to operate its business as a debtor-in- possession pursuant to

Sections 1107 and 1108 of the Bankruptcy Code.

       6.      Prior to filing bankruptcy, the Debtor operated and conducted business within the

State of Florida.

       7.      Since filing bankruptcy, the Debtor continues to operate and conduct business

within the State of Florida.

       8.      In the State of Florida, an employer must either obtain and keep insurance for

payment of workers’ compensation claims under Chapter 440 of the Florida Statutes or they

must be self-insured pursuant to the provisions of applicable state law. See Section 440.38(1),

Florida Statute.

       9.      The Debtor has chosen to be self-insured for the payment of Florida workers’

compensation claims. See Section 440.02(24)(a) and 440.38(1)(b), Florida Statutes.

Accordingly, the Debtor has become a member of FSIGA, as required by state law.

       10.     FSIGA was created and exists pursuant to Section 440.385, Florida Statutes.



                                               2
              Case 20-12456-JTD          Doc 683      Filed 12/08/20   Page 3 of 6




        11.    FSIGA exists to guarantee the payment of workers’ compensation claims to the

employees of self-insured members by and through the creation of an Insolvency Fund

(hereinafter “Fund”) which is operated and controlled by FSIGA.

        12.    On October 14, 2020, FSIGA filed its Motion to Compel Debtor Ruby Tuesday,

Inc. to Obtain Workers’ Compensation Insurance (hereinafter “Original Motion”) (Docket No.

113).

        13.    The Original Motion was resolved by a Stipulation entered into by and between

Ruby Tuesday, Inc. and FSIGA (hereinafter “Stipulation”) (Docket No. 270).

        14.    The Stipulation was approved by the Court in its Order Approving Stipulation by

and between Debtor Ruby Tuesday, Inc. and Florida Self-Insurers Guaranty Association, Inc.

resolving Motion to Compel Ruby Tuesday, Inc. to Obtain Workers’ Compensation Insurance

(Docket No. 270).

        15.    The Stipulation required the Debtor Ruby Tuesday, Inc. by December 4, 2020, to

procure Workers’ Compensation Insurance in the State of Florida, with an effective date of

November 6, 2020.

        16.    The Debtor Ruby Tuesday, Inc. has failed to procure Workers’ Compensation

Insurance in the State of Florida as required by the Stipulation.

        Debtor is an “Insolvent Member” and Employees and the Estate are at Risk

        17.    Pursuant to Section 440.385(3)(a), upon creation of the Fund, “the association is

obligated for payment of compensation under this chapter to insolvent members’ employees

resulting from incidents and injuries existing prior to the member becoming an insolvent

member and from incidents and injuries occurring within thirty (30) days after the member has

become an insolvent member.”




                                                  3
               Case 20-12456-JTD         Doc 683      Filed 12/08/20     Page 4 of 6




        18.     The Debtor is now an insolvent member as defined in Section 440.02(34) and

(35)(a)4, Florida Statutes. Once a member files for bankruptcy protection, that member is an

insolvent member as defined by the statute.

        19.     FSIGA and the Fund are obligated to guarantee the payment of workers’

compensation claims to the Debtor’s employees in the State of Florida only for incidents and

injuries which occurred prior to the petition date or within thirty (30) days after the petition date.

See 440.385(3)(a).

        20.     FSIGA filed the Original Motion to compel the Debtor to obtain workers’

compensation insurance to cover Debtor’s employees in the State of Florida who are injured or

have a claim arise on or after November 6, 2020.

                            Debtor’s Duties as a Debtor-In-Possession

        21.     Bankruptcy Courts have interpreted Section 1107 of the Bankruptcy Code to

impose on a debtor the requirement or duty to abide by applicable state laws, rules, and

regulations. See In re Pacesetter Design, Inc., 114 B.R. 731, 733 (Bankr. D. Colo. 1990). In

addition, a debtor-in-possession owes a fiduciary duty to the bankruptcy estate, as well as to

creditors. See In re March, 995 F.2d 32, 34 (4th Cir. 1993); In re Schepps Food Stores, Inc., 160

B.R. 792, 797-98 (Bankr. Tex. 1993); In re Albion Disposal, Inc., 152 B.R. 794, 813 (Bankr.

W.D.N.Y. 1993).

        22.     Failure to maintain adequate insurance and insurance which is required by

applicable state law puts the estate and the creditors, including potential post-petition employees,

at risk of future harm or loss.

        23.     In addition, a debtor who fails to fulfill its duties may be subject to dismissal or

conversion to a Chapter 7 upon motion by a party in interest. See 11 U.S.C. § 1112. Causes for




                                                  4
               Case 20-12456-JTD         Doc 683      Filed 12/08/20     Page 5 of 6




pursuit of a motion to dismiss or convert includes a debtor’s “failure to maintain appropriate

insurance that poses a risk to the estate or to the public[.]” 11 U.S.C. 1112(4)(c).

       24.     Failure to maintain adequate and legally required workers’ compensation

insurance will subject the estate to administrative claims if employees suffer an injury on the job

post-petition. See Pacesetter Design, 114 B.R.731 (holding that an employee injured while the

debtor was in a Chapter 11 was entitled to an administrative claim where debtor-in-possession

did not maintain workers’ compensation insurance as required by state law), See also In re J & B

Fast Freight, Inc., 2009 Bankr. LEXIS 5526 (Bankr. E.D. TN 2009). Further, any post-petition

worker’s compensation claim could entitle the injured employee to long term benefits, possibly

lifetime benefits, and therefore the claim would be difficult to value and resolve within the

bankruptcy process.

       25.     In this case, the Debtor has already acknowledged the requirement and necessity

to maintain workers’ compensation insurance by filing Debtor’s Motion for Entry of Interim and

Final Orders Authorizing the Debtor to (I) Pay and/or Honor Prepetition Wages, Salaries,

Incentive Payments, Employee Benefits, and Other Compensation, and Pay Third Party and

Contract Workers; (II) Remit Withholding Obligations and Deductions; (III) Maintain Employee

Compensation and Benefit Programs and Pay Related Administrative Obligations; and (IV)

Have Applicable Banks and Other Financial Institutions Receive, Process, Honor, and Pay

Certain Checks Represented for Payment and Honor Certain Fund Transfer Requests (Docket

No. 5) and by entering into the Stipulation (Docket No. 270-1).

       WHEREFORE, for the reasons set forth herein, FSIGA requests that this Honorable

Court enter an order in a form substantially similar to the proposed order attached hereto which

requires the Debtor to comply with the Stipulation and obtain workers’ compensation insurance




                                                  5
               Case 20-12456-JTD         Doc 683      Filed 12/08/20        Page 6 of 6




to cover claims which occur on or after November 6, 2020, for workers employed within the

State of Florida and grant such other and further relief as is just and proper.



Dated: December 8, 2020                                 FERRY JOSEPH, P.A.


                                                        /s/ Theodore J. Tacconelli
                                                        Theodore J. Tacconelli (No. 2678)
                                                        Rick S. Miller (No. 3418)
                                                        824 Market Street, Suite 1000
                                                        Wilmington, DE 19899
                                                        (302) 575-1555
                                                        Local Counsel for Florida Self-Insurers
                                                        Guaranty Association, Inc.

                                                                  - and -

                                                        James E. Sorenson (FL Bar No. 0086525)
                                                        SORENSON VAN LEUVEN, PLLC
                                                        Post Office Box 3637
                                                        Tallahassee, FL 32315-3637
                                                        (850) 388-0500
                                                        Counsel for Florida Self-Insurers Guaranty
                                                        Association, Inc.




                                                  6
